Title: To James Madison from Turrell Tufts, 20 January 1804 (Abstract)
From: Tufts, Turrell
To: Madison, James


20 January 1804, Surinam. “Lately I have had the Honor to address you several times on account of this Government’s forcing condemned Criminals on board our Vessels.” Was told by Commissary General [Berranger] at their first interview “that he had express instructions” from his government not to recognize Tufts as U.S. consul. Informed JM in his last that Capt. Daniel Gould of the William and Charles cut mate Samuel Beckett’s throat with a razor “two hours before their arrival in this River.” “I examined all the people seperately and all their evidence tends to establish the opinion, which from the circumstances I had previously formed, that ‘Gould was deranged in his mind.’” On Tufts’s application Gould was imprisoned and placed in the care of the surgeon of the public hospital. “On reflecting upon the affair—I thought it not proper to allow the Capt & mate to return in the same Vessel. I therefore applied to several masters; all refused, one excepted, Vis Capt Abn Waters of Boston, who offered to deliver Gould in Boston for Two Hundred Dollars.” Notified Berranger’s secretary of his need for an order to have Gould sent on board. “Two hours after I received a Note, a copy of which is inclosed.” His broker says Berranger stated “in the presence of a number of people, that he knew of no Consul in the Colony & intimated that Capt Gould would be tried here.” “Thus sir, you see the manner in which our Countrymen are treated by the Govt of this Colony. Capt Gould was, when he committed the act—insane—there is no doubt of it. If he is tried here, Two thousand Dollars will not pay the Cost—and a fair tryal will not be had. There is not the least reason, or plea, that he should be subjected to the Laws of this Colony, as the Deed was done at Sea and on board an Amer: Vessel of which he was master.” Expects that Berranger will also refuse the vessel a passport to return to the U.S. “and that in consequence of delay the whole property will be lost, and the lives of the people heedlessly jeoparded.”
“What shall I do? There can be no necessity of my urging You to instruct me on these subjects. It is too manifest.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 3 pp. Enclosures not found.



   
   Tufts referred to his letter to JM of 15 Jan. 1804.


